       Case 1:19-cv-01281-MCC Document 1 Filed 07/23/19 Page 1 of 9




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF PENNSYLVANIA
                                                                                           ~y
        ~~. t .f5a;l0j '.£                                                                          JUL 23 20ta



         (In the space above enter thefull name(s) ofthe p/alnti.ff(s).)


                               - against-

                                                                                        COMPLAINT
                                                                                              under the
                                                                                  Civil Rights Act, 42 U.S.C. § 1983
                                                                                         (Prisoner Complaint)


                                                                                     Jucy Trial! rvYes 0 No
                                                                                                    (check one)

~ JeJ.s<. . k ir,5 c.)-~, tt!D

    J.x.ri1VLL Uu~e~                                    CWtv-k\)

  (In the space above enter thefi1l/ name(s) of the defendant(s). Ifyo11
  cannot fit lhe names of all of tl1e defendants in the space provided,
  p/ec1se write "see attached" in the spcz.ce above (lfld attach an
  additional sheet ofpaper with the fidi list ofnames. The names
  listed in the above caption must be identical to those contained in
  Part l Addresses should not be included here.)


  I.          Parties in this complaint:

  A.          List your name, identification number, and the name and address -0fyour current place of
              confinement. Do the same for any additional plaintiffs named. Attach additional sheets of paper
              as necessary.

  Pl•IDtiff            N""'    'Th~ t:<:>..rl D,,; leo .)R
                       ID#    2rgf9..0) ~'1=.51
                       CUn<nt
                       Address
                                 ln~itntion ~~;<J~~
                                  I Z.9'4._Qa.__ _ __ ~-'~ _D~:f..
                                                                                  t16'!:ff'
 ·Rev. 10/2009
     Case 1:19-cv-01281-MCC Document 1 Filed 07/23/19 Page 2 of 9




     B.          List all defendants' names, positions, places of employment, and the address where each defendant
                 may be served. Make sure that the defendant(s) listed below are identical to those contained in the
                 above caption. Attach additional sheets of paper as necessary.

  Defendant No. I                   Name   'JM./ne-- a_,.,~6                                    Shield#_ _ __
                                    Where Currently Employed  ~ '- &A<;s Co..m~Ji~{ f .J..s~1
                                   Address ..)3 <J.5 TJ..}8'1          Czvab
                                                                      .Jelfefc:.. ~1'<l 7
                                    le.c:!>peC"~.:   Bl f qS3$
 Defendant No. 2




 Defendant No. 3                   Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Shield#_ _ __
                                   Where Currently Employed _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                   Address
                                             ------------------------

 Defendant No. 4                   Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Shield#_ _ __
                                   Where Currently Employed _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                   Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




Defendant No. 5                    Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Shield#_ _ __
                                   Where Currently Employed _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                   Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


II.             Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the
caption of this complaint is involved in this action, along with the dates and locations of all relevant events.
You may wish to include further details such as the names of other persons involved in the events giving
rise to your claims. Do not cite any cases or statutes. If you intend to allege a number of related claims,
number and set forth each claim in a separate paragraph. Attach additional sheets of paper as necessary.

A.              In what institution did the events giving rise to your claim(s) occur?   B~rk&
      :&(_; l
B.
 0W1d wie                        ; c.Ai      0tt;    *
                Wi4re in theltitution did the events giving rise to your claim(s) occur?



c.

Rev. 10/2009                                                - 2-
              Case 1:19-cv-01281-MCC Document 1 Filed 07/23/19 Page 3 of 9




  What
happened
 to you?




  Who
   did
  whaf?




   Was
  anyone
   else
Involved?




 Who else
 saw what
happened?




            III.      Injuries:

            If you sustained injuries related to the events alleged above, describe them and state what medical
            ~.f'"JB'..ired and received.                                                              ·

              ~ ;.                    ~c_+~."1Jclu=4
                                             ~':tr~~~    ~~
                                                     ==2-=:c·=-=~y

            IV.       Exhaustion of Administrative Remedies:

            The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that" [n]o action shall be
            brought with respect to prison conditions under section 1983 of this title, or any other Federal law, by a


            Rev. 10/2009                                         - 3-
     Case 1:19-cv-01281-MCC Document 1 Filed 07/23/19 Page 4 of 9




 prisoner confined in any jail, prison, or other correctional facility until such administrative remedies as are
 available are exhausted." Administrative remedies are also known as grievance procedures.

 A.        Did your claim(s) arise while you Were confined in a jail, prison, or other correctional facility?

           Yes /No

 IfYES, name the jail, prison, or other correctional facility where you were confined at the time of the

 '"""' g;vmg    "'''° '°"' cloim(•).    ~-                      ad:, <Yd'
                                                                      ~ 'l              ,!;,j
                                 I   3~              -                                     ~A        ert

 B.       Does the jail, prison or other correctional facility where your claim(s) arose have a grievance
          procedure?

          Yes ./'"No           Do Not Know


C.        Does the grievance procedure at the jail, prison or other correctional facility where your claitn(s)
          arose cover some or all of your claim(s)?

          Yes       No ./Do Not Know

          IfYES, which claim(s)? - - - - - - - - - - - - - - - - - - - - - -


D.        Did you file a grievance in the jail, prison, or other correctional facility where your claitn(s) arose?

        . Yes   ~o
          IfNO, did you tile a grievance about the events described in this complaint at any other jail,
          prison, or other correctional facility?

          Yes       No


E.        If you did file a grievance, about the events described in this complaint, where did you file the

          gri'"""'' &r)§                 .c..W1tJ.d Ja:f c.5ys~
          1.       &laiin(s) ii:J. this complaint did you grieve?


          2.
                              eiv1ii0
                   What was the result, ifany?
                                                    of gb-Pkd2;fi[
                                                   r1t> &<::. I IJIJ r&J(JD (?QC:...
                                                                I .




Rav. 10/2009                                             - 4-
  Case 1:19-cv-01281-MCC Document 1 Filed 07/23/19 Page 5 of 9




 F.        If you did not file a grievance:


            I.      If there are any reasons why you did not file a grievance, state them here: _ _ _ _ __




           2.       If you did not file a grievance but informed any officials of your claim, state who you
                    informed, when and how, and their response, if any:       'I._ cq~~
                    -!he     Ylvl',fc/s       acldl,.~,:~.J-ei' ,..'t)                 Hat:< dr-Jf)
                    +.:;     @        CO/~~(




G.         Please set forth any additional information that is relevant to the exhaustion of your administrative

           remedies.-------------------------------




Note: . You may attach as exhibits to this complaint any documents related to the exhaustion of your
        administrative remedies.



V.        Relief:




Rev.. 10/2009                                         - 5-
              Case 1:19-cv-01281-MCC Document 1 Filed 07/23/19 Page 6 of 9




                   I

                            ~            •'
                            ~£          ;.; 2




         VI.       Previous lawsuits:

         A.        Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                   action?
 On
these
claims             Yes       No ( "

         B.        If your answer to A is YES, describe each lawsuit by answering questions 1 through 7 below. (If
                   there is more than one lawsuit, describe the additional lawsuits on another sheet of paper, using
                   the same format. )

                   1.       Parties to the previous lawsuit:

                   Plaintiff _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   Defendants _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                   2.       Court (if federal court, name the district; if state court, name the county) _ _ _ __

                   3.       Docket or Index n u m b e r - - - - - - - - - - - - - - - - - - -


         Rav. 10/2009                                          - 6-
           Case 1:19-cv-01281-MCC Document 1 Filed 07/23/19 Page 7 of 9




                   4.          Name of Judge assigned to your case _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   5.          Approximate date of filing lawsuit _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   6.          Is the case still pending?   Yes __ No __

                               lfNO, give the approximate date of disposition _ _ _ _ _ _ _ _ _ _ _ _ __

                   7.          What was the result of the case? (For example: Was the case dismissed? Was there
                               judgment in your favor? Was the case appealed?) _ _ _ _ _ _ _ _ _ _ _ _ __




          c.        Have you filed other lawsuits in state or federal court?
 On
other               Yes          No /
claims

          D.        If your answer to C is YES, describe each lawsuit by answering questions I through 7 below. (If
                    there is more than one lawsuit, describe the additional lawsuits on anothei: piece of paper, using
                    the same format.)

                   I.          Parties to the previOus lawsuit:

                   Plaintiff _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   Defendan~-----------------------------

                   2.          Court (if federal court, name the district; .if state court, name the county) _ _ _ _ __

                   3.          Docket or Index number _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   4.          Name of Judge assigned to your case _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   5.          Approximate date of filing lawsuit _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   6.          Is the case still pending?   Yes __ No __

                               lfNO, give the approximate date of disposition _ _ _ _ _ _ _ _ _ _ _ _ __

                   7.          What was the result of the case? (For example: Was the case dismissed? Was there
                               judgment in your favor? Was the case appealed?) _ _ _ _ _ _ _ _ _ _ __




         I de.clare under· penalty of perjury that the foregoing is true and correct.

         Signed this    a-i.            J~._,~vie_=~------' 20jg_.
                               day of ___


                                                              Slgoai•re of   P!WnHff~$ ·~                             -------

                                                                   Inmate Number    Z,~Q ...3 f\:t S '7i-

         Rev. 1012009                                             - 7-
  Case 1:19-cv-01281-MCC Document 1 Filed 07/23/19 Page 8 of 9




Note:     All plaintiffs named in the caption of the complaint must date and sign the complaint and provide
          their inmate numbers and addresses.



I declare under penalty of perjury that on this Q2. day of       J v l"'Le_,                , 20-1.1__, I am delivering
this complaint to prison authorities to be mailed to the Clerk's Office of the United States District Court for the
Eastern District of Pennsylvania.




                                                 SignatureofPlafatiffo    ~




Rev. 10/2009                                         - 8-
                     Case 1:19-cv-01281-MCC Document 1 Filed 07/23/19 Page 9 of 9




Hov$tNG UNIT< -   .
B~S COUN1Y JA!L svSlTEM
125TCOUNTYWaFARERD
LfESPIJRT, PA 19533-9397
!,:*'·   _., ..




                                                              /111l;J/11~11rlll/l11Jrl11lll11liJ1l1IJ11~'
